DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the interior pocket" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this to “the pocket” since “a pocket” has been defined in line 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spiry (US 4,778,386).
Spirty shows a method of creating an interim restorative crown for a previously damaged anterior tooth (method of Spirty is for any tooth and the crown is designed for the specific tooth being replaced; col. 6, lines 3-5) comprising the steps of fitting a scaffold about said prepared tooth wherein said scaffold defines a pocket (col. 6, lines 10-12 for instance), which pocket substantially conforms to the profile of said tooth (col. 6 lines 10-12 discuss matching the gumline profile/suited to the tooth); said scaffold having an opening therein (at the top); said scaffold being made via metal injection molding (this embodiment of Spiry is preferably plastic, however Spiry teaches that metal rings are a known alternative and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Spiry by utilizing metal as the ring material in order to take advantage of known alternative materials in the art); fitting said scaffold to said tooth such that an empty space exists between the said scaffold and prepared said tooth (col. 6, lines 8-13); and, injecting flowable composite material into the said space through the opening (col. 6, lines 13-15).  With respect to claim 3, wherein said composite material is a dual-cure composite material (methyl methacrylate or epinine known dual cure composites).  With respect to claim 4, wherein said step of filing said scaffold overfills the opening and further comprising the step of shaping said cured, dual-cure composite material (“grinding” excess material for instance).  With respect to claim 5, further comprising the step of polishing cured dual-cure composite material (while Spiry is silent as to a polishing step, the office takes official notice that it is well known in the dental restorative arts to polish a restoration for aesthetic purposes).  
However, while Spiry does show the use of metal rings, it fails to show metal injection molding steps in the method.  The Office takes official notice that metal injection molding is a very well known process in the dental art for formation of metal structure, including powdered metal, binder, and densifying of the structure.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772